Case: 22-60010      Document: 00516558743        Page: 1     Date Filed: 11/28/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 22-60010
                                Summary Calendar                            FILED
                                                                    November 28, 2022
                                                Lyle W. Cayce
   Ahed Abdul Hadi Sheeti; Majed Mohd Al-Hatabeh; Clerk
   Hamza Majed Al Hatabeh,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
              Agency Nos. A206 946 871, A206 946 872, A206 946 875


   Before Barksdale, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Ahed Abdul Hadi Sheeti, Syrian native and citizen of Jordan, petitions
   for review of the Board of Immigration Appeals’ (BIA) denying her
   application for asylum and rejecting her claim the Immigration Judge (IJ)


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60010        Document: 00516558743       Page: 2    Date Filed: 11/28/2022




                                        No. 22-60010


   denied her due-process.      (Her husband and minor son are derivative
   applicants on her application.)
          In considering the BIA’s decision (and the IJ’s, to the extent it
   influenced the BIA), legal questions are reviewed de novo; factual findings,
   for substantial evidence. E.g., Orellana-Monson v. Holder, 685 F.3d 511, 517–
   18 (5th Cir. 2012). Under the substantial-evidence standard, petitioner must
   demonstrate “the evidence is so compelling that no reasonable factfinder
   could reach a contrary conclusion”. Chen v. Gonzales, 470 F.3d 1131, 1134
   (5th Cir. 2006).
          Sheeti’s testimony in support of asylum revolves around economic
   and criminal issues regarding knowledge of her former employer’s business
   practices in Jordan. Because the record does not reflect direct political
   activity (the claimed statutorily-protected ground) that casts “a political
   shadow over an otherwise largely economic claim”, Sheeti fails to satisfy the
   requisite persecution based on a political belief. Ontunez-Tursios v. Ashcroft,
   303 F.3d 341, 352 (5th Cir. 2002).
          Further, Sheeti’s procedural due-process rights have not been
   violated. She contends the IJ’s interpreter spoke a different Arabic dialect,
   causing her confusion. She did not, however, object to the translator and
   made no indications during her hearing that translation was an issue, nor does
   she point to any part of the record as incorrectly translated. Accordingly, she
   has made no showing of substantial prejudice that affected the proceedings.
   E.g., Ogunfuye v. Holder, 610 F.3d 303, 306–07 (5th Cir. 2010) (due-process
   violation requires establishing the violation affected outcome of
   proceedings).
          DENIED.




                                         2